Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 1 of 12 PageID: 8




        EXHIBIT A
            Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 2 of 12 PageID: 9




1-27-2021                                     MACC370202017                            6020210127002139
            Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 3 of 12 PageID: 10




1-27-2021                                     MACC370202017                            6020210127002139
            Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 4 of 12 PageID: 11




1-27-2021                                     MACC370202017                            6020210127002139
            Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 5 of 12 PageID: 12




1-27-2021                                     MACC370202017                            6020210127002139
            Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 6 of 12 PageID: 13




1-27-2021                                     MACC370202017                            6020210127002139
            Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 7 of 12 PageID: 14




1-27-2021                                     MACC370202017                            6020210127002139
            Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 8 of 12 PageID: 15




1-27-2021                                     MACC370202017                            6020210127002139
Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 9 of 12 PageID: 16




         EXHIBIT B
 Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 10 of 12 PageID: 17


                                                                                                                             John M. McConnell | Partner
                                                                                                    Direct 609.986.1326 | jmcconnell@goldbergsegalla.com



                                                          January 27, 2021


    BY REGULAR MAIL, EMAIL, and FAX
    BrandonBroderick@lawyer-emails.com , 201-489-0878
    Brandon J. Broderick, Esq.
    65 East Route 4, First Floor
    River Edge, NJ 07661

                    Re:         Carrero v. BJ’s Wholesale Club, Inc.
                                Docket No. HUD-341-21

    Dear Brandon,

            Please be advised that we represent Defendant BJ's Wholesale Club, Inc. in this case.
    Enclosed please find a Stipulation to Limit Damages. If your client does not sign and return the
    Stipulation to Limit Damages by the close of business tomorrow we will immediately take steps
    to remove this matter to the Federal Court. Thank you.

                                                          Sincerely,

                                                          s/ John M. McConnell
                                                          John M. McConnell

    JMM:ks

    Enclosure




                                Please send mail to our scanning center at: PO Box 580, Buffalo NY 14201


OFFICE LOCATION 301 Carnegie Center, Suite 200, Princeton, NJ 08540-6587   |   PHONE 609-986-1300   |   FAX 609-986-1301   | www.goldbergsegalla.com
     CALIFORNIA | CONNECTICUT | FLORIDA | ILLINOIS | NEW JERSEY | NEW YORK | NORTH CAROLINA | MARYLAND | MISSOURI | PENNSYLVANIA
    28901651.v1
  Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 11 of 12 PageID: 18


John M. McConnell, Esq. [#028152006]
Goldberg Segalla LLP
Mailing Center: PO Box 580, Buffalo, NY 14201
301 Carnegie Center, Suite 200
Princeton, NJ 08540
609-986-1300
609-986-1301 (fax)
Attorneys for Defendant BJ’s Wholesale Club, Inc.


 TAMMY CARRERO                                      :
                                                    : SUPERIOR COURT OF NEW JERSEY
                          Plaintiff,                : LAW DIVISION: HUDSON COUNTY
                                                    : DOCKET NO.: HUD-L-341-21
 v.                                                 :
                                                    :
 BJ’S WHOLESALE CLUB, INC., JOHN                    :   STIPULATION TO LIMIT DAMAGES
 DOE 1-10 (fictitiously named), and XYZ             :
 CORPORATIONS 1-10 (fictitiously named              :
 construction, maintenance, repair, and/or          :
 property management corporations),                 :
                                                    :
                          Defendants.               :
                                                    :


        Plaintiff Tammy Carrero (hereinafter referred to as “Plaintiff”) and Defendant BJ’s Wholesale Club,

Inc. (hereinafter referred to as “Defendant BJ’s”) hereby understand and agree to the following:

              1. Defendant BJ’s has the right, pursuant to 28 U.S.C. §1441 to remove the above captioned

                 matter to Federal Court;

              2. Defendant BJ’s is willing to forego this right in exchange for the agreement of Plaintiff to

                 limit the damages which Plaintiff is entitled to recover in the above captioned matter, if any;

                 and

              3. In reliance upon the expressed agreement of Plaintiff and Defendant BJ’s to the limitation of

                 damages set forth herein, Defendant BJ’s will agree not to exercise its right to remove the

                 above captioned matter to the Federal Court.




                                                        1

28901884.v1
Case 2:21-cv-01944-SDW-LDW Document 1-1 Filed 02/05/21 Page 12 of 12 PageID: 19




          Therefore, on this __________ day of _____ 2021, Plaintiff and Defendant BJ’s hereby

 stipulate and agree that the full amount and/or value of any and all damages (including interest,

 fees and costs) to which Plaintiff may be entitled in the above captioned matter shall not exceed

 seventy-five thousand dollars and zero cents ($75,000.00).


 BRANDON J. BRODERICK, LLC                                    GOLDBERG SEGALLA, LLP
 Attorneys for Plaintiff Tammy                                Attorneys for Defendant BJ’s Wholesale Club,
 Carrero                                                      Inc.


 By: __________________________                          By:__________________________
     Brandon J. Broderick, Esq.                             John M. McConnell, Esq.

 Dated:                                                  Dated:




 28901884.v1
